2022 IL App (2d) 220193
                                  No. 2-22-0193
                            Opinion filed June 24, 2022
______________________________________________________________________________

                                             IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

CATHERINE SBARRA-HAGEE, a/k/a                   ) Appeal from the Circuit Court
Catherine Sbarra,                               ) of Lake County.
                                                )
       Plaintiff-Appellee,                      )
                                                )
v.                                              ) No. 22-MR-190
                                                )
LAKE COUNTY ELECTORAL BOARD;                    )
ROBIN O’CONNOR, Individually and                )
in Her Official Capacity as Lake County Clerk; )
ERIN CARTWRIGHT WEINSTEIN,                      )
Individually and in Her Official Capacity as    )
Lake County Circuit Clerk; MELANIE K.           )
NELSON, Individually and in Her Official        )
Capacity as Lake County Chief Deputy            )
Assistant State’s Attorney, Civil Division; and )
CATHERINE KING,                                 )
                                                )
        Defendants                              ) Honorable
                                                ) Joseph V. Salvi,
(Catherine King, Defendant-Appellant).          ) Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE BRIDGES delivered the judgment of the court, with opinion.
       Justices McLaren and Jorgensen concurred in the judgment and opinion.

                                           OPINION

¶1     At issue in this appeal is whether plaintiff, Catherine Sbarra, qualifies as a candidate for

Lake County board member from district 18. Defendant, Catherine King, objected to Sbarra’s

candidacy on the basis that Sbarra did not reside within district 18 at the time she filed her
2022 IL App (2d) 220193


nominating papers. For the reasons herein, we determine that Sbarra was required to reside within

district 18 at the time she filed her statement of candidacy to be the Republican candidate from

that district in the June 28, 2022, general primary election. We therefore reverse the circuit court’s

judgment and affirm the Lake County Electoral Board’s (Board) decision.

¶2                                       I. BACKGROUND

¶3      On March 7, 2022, Sbarra filed nominating papers to be the Republican candidate in the

June 28, 2022, general primary election for Lake County board member from district 18. Her

nominating papers included a statement of candidacy, attesting that as of March 6, 2022, she was

legally qualified to hold such office, including that she was a registered voter residing at her

declared address in Lake Zurich.

¶4      On March 21, 2022, King objected to Sbarra’s candidacy. Her objector’s petition alleged

that Sbarra was not a qualified candidate, asserting that a candidate for Lake County board member

had to be a resident of the district in which they sought election and that Sbarra did not reside in

district 18. In Sbarra’s answer to King’s petition, she admitted that she did not reside within district

18.

¶5      The Board heard King’s objection to Sbarra’s candidacy, and on April 6, 2022, it sustained

her objection and ordered that Sbarra’s name not appear on the June 28, 2022, primary election

ballot. The Board reasoned as follows. The language in section 2-3003 of the Counties Code (55

ILCS 5/2-3003 (West Supp. 2021)), that members be elected by or “from” a district, was

significant. To interpret the section other than to imply a residency requirement would have

undermined the County’s decision and authority to require its board members to be elected from a

district. To allow residency outside of districts would lead to “absurd results” where all county

board members representing separate districts live in just one district.



                                                 -2-
2022 IL App (2d) 220193


¶6      The Board continued that section 25-11 of the Election Code (10 ILCS 5/25-11 (West

2020)) provided additional support to King’s objection in that a vacancy occurs if a county board

member moves out of district. It reasoned that there must be a requirement that a candidate for

county board be a resident of the district in which they are running. Last, it determined that Sbarra

had to be qualified for the office she sought at the time she submitted her nominating papers to run

for the office.

¶7      On April 11, 2022, Sbarra filed in the circuit court a verified petition for review of the

Board’s decision. On May 27, 2022, the circuit court reversed the Board’s decision. The circuit

court determined that, under the plain language of section 2-3003 of the Counties Code, a candidate

did not need to be a resident of the district they sought election from. In addition, it interpreted that

section 25-11 of the Election Code applied only to vacancies created by county commissioners,

and that the section’s residency requirement applied to appointed, not elected, officials. It

determined that the controlling provision was section 2-3015 of the Counties Codes (55 ILCS 5/2-

3015 (West 2020)), which provided that in counties with a population of three million or less, a

county board member was eligible for office if they were a legal voter and had been “a resident of

the county for at least one year next preceding the election.” Therefore, because Sbarra had been

a resident of Lake County for at least one year preceding the next election at the time she submitted

her nominating papers, it reversed the Board’s decision.

¶8      This timely appeal followed.

¶9                                          II. ANALYSIS

¶ 10    At issue in this appeal is whether Sbarra was required to reside in Lake County’s board

member district 18 at the time she filed her nominating papers to be the Republican candidate for




                                                  -3-
2022 IL App (2d) 220193


Lake County board member from district 18 in the June 28, 2022, general primary election. For

the reasons that follow, we answer the issue in the affirmative.

¶ 11    An electoral board, such as the Board here, is viewed as an administrative agency. Cinkus

v. Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 209 (2008). In an appeal

from an administrative agency’s decision, we review the decision of the administrative agency,

not the decision of the circuit court. Lombard Public Facilities Corp. v. Department of Revenue,

378 Ill. App. 3d 921, 927 (2008). The standard of review for an administrative agency decision

depends on what is in dispute: the facts, the law, or a mixed question of both. Sustatia v. Shannon,

2012 IL App (2d) 101230, ¶ 24. Agency rulings on questions of law are reviewed de novo

(Lombard Public Facilities Corp., 378 Ill. App. 3d at 928), and agency decisions construing

statutes present questions of law (Board of Education of City of Chicago v. Moore, 2021 IL

125785, ¶ 18).

¶ 12    Here, the Board’s decision presents a question of law. The facts are not in dispute—the

parties agree that Sbarra did not reside within district 18 at the time she filed her nominating papers.

The only issue before us is a matter of statutory construction: Whether the relevant statutory

provisions require that a candidate for county board reside within the district they seek to represent

at the time they file their nominating papers. Accordingly, our review of the Board’s decision is

de novo.

¶ 13    The primary objective in statutory construction is to ascertain and give effect to the intent

of the legislature. Moore, 2021 IL 125785, ¶ 20. The most reliable indicator of legislative intent is

the language of the statute given its plain and ordinary meaning. Id. In construing a statute, we

must view and give effect to the entire statutory scheme, and therefore words and phrases must be

construed in relation to other relevant statutory provisions, not in isolation. Id.



                                                 -4-
2022 IL App (2d) 220193


¶ 14   We must presume that the legislature did not intend an absurd result, and our interpretation

of a statute must not render other statutory provisions meaningless. Souza v. City of West Chicago,

2021 IL App (2d) 200047, ¶ 43. Moreover, “[w]e presume that statutes which relate to one subject

are governed by one spirit and a single policy, and that the legislature intended the enactments to

be consistent and harmonious.” Williams v. Illinois State Scholarship Comm’n, 139 Ill. 2d 24, 52-

53 (1990) (determining that the general venue provision and a special venue provision under the

School Code were in direct conflict and were unable to be harmonized); see Cinkus, 228 Ill. 2d at

218. Therefore, we are to construe statutes in harmony with one another, if reasonably possible.

Williams, 139 Ill. 2d at 52.

¶ 15   Where the statutory language is clear and unambiguous, we must apply the statute without

resort to further aids of statutory construction. Gruszeczka v. Illinois Workers’ Compensation

Comm’n, 2013 IL 114212, ¶ 12. A statute is ambiguous when it is capable of being understood by

reasonably well-informed persons in more than one sense. Home Star Bank and Financial Services

v. Emergency Care and Health Organization, Ltd., 2014 IL 115526, ¶ 24.

¶ 16   In this appeal, the parties argue over the interpretation of several statutory provisions. First,

they disagree on the interpretation of section 2-3003(1) of the Counties Code (55 ILCS 5/2-3003(1)

(West Supp. 2021)). Section 2-3003(1) provides, in relevant part, that “[i]f the county board

determines that members shall be elected by districts, it shall develop an apportionment plan and

specify the number of districts and the number of county board members to be elected from each

district.” (Emphasis added.)

¶ 17   King argues that the language “elected from each district” gives rise to a residency

requirement applicable to county board members. She contends that a residency requirement is the

only reasonable interpretation of the phrase “from each district,” although she concedes that



                                                 -5-
2022 IL App (2d) 220193


“from” is “doing a lot of work” in that sentence. Sbarra responds that section 2-3003(1) has nothing

to do with residency requirements or qualifications for board members generally. She argues that

section 2-3003(1) is instead exclusively concerned with apportionment plans.

¶ 18   Next, the parties disagree on the interpretation of section 25-11 of the Election Code (10

ILCS 5/25-11 (West 2020)). Section 25-11 provides:

               “When a vacancy occurs in any elective county office *** notification thereof shall

       be given to the county central committee or the appropriate county board or board of county

       commissioners district committee of each established political party within 3 days of the

       occurrence of the vacancy. The vacancy shall be filled within 60 days by appointment of

       the chair of the county board or board of county commissioners with the advice and consent

       of the county board or board of county commissioners. *** In the case of a vacancy in a

       seat on a county board or board of county commissioners which has been divided into

       districts under Section 2-3003 or 2-4006.5 of the Counties Code,[] the appointee must also

       be a resident of the county board or county commission district. If a county commissioner

       ceases to reside in the district that he or she represents, a vacancy in that office exists.”

King asserts that section 25-11 is instructive for two reasons: First, the section requires that a

county board appointee to a vacancy must reside within the district appointed, and second, it

provides that a vacancy exists when a county board member ceases to reside in their district. On

the first point, she argues that it would not make sense to require greater qualifications for an

appointee than for an elected board member. On the second point, she acknowledges that the

statute recognizes a vacancy when a commissioner ceases to reside in the district, but she argues

that we should interpret “commissioner” to include board members for several reasons, including

that “commissioner” is undefined. She contrasts “commissioner” with the term “board member,”



                                                -6-
2022 IL App (2d) 220193


which is defined in the Counties Code (see 55 ILCS 5/2-3001(d) (West 2020)). She further argues

that interpreting the statute otherwise would lead to an absurd result where a board member could

move to California and remain in office until their successor was elected.

¶ 19   Sbarra responds that section 25-11 does not support that a vacancy occurs when a county

board member ceases to reside in their district. She argues that section 25-11 concerns the filling

of vacancies by appointment, and it does not speak to any residency requirement for elected county

board members. She further argues that section 25-11 provides that a vacancy exists only when a

commissioner ceases to reside in their district, and it is silent as to board members.

¶ 20   The last statutory provision that the parties disagree on is section 2-3015 of the Counties

Code (55 ILCS 5/2-3015 (West 2020)). Section 2-3015 provides: “In counties with a population

of 3,000,000 or less, no person is eligible to hold the office of county board member or

commissioner unless he or she is a legal voter and has been a resident of the county for at least one

year next preceding the election.” Sbarra argues that section 2-3015 is the only residency

requirement for county board members to qualify to run for office, and it requires residency in

only the county, not the district. King disagrees that section 2-3015 is the only residency

requirement, arguing that this section applies regardless of whether a county chooses to elect board

members by district. She directs us back to section 2-3003(1), which she argues creates an

additional residency requirement when a county chooses to elect board members by districts.

¶ 21   We disagree with King’s argument that section 2-3003(1) creates a residency requirement

for county board members. First, “from” has multiple meanings, including a function word to

indicate a starting point of physical movement, a function word to indicate the physical separation,

and a function word to indicate the source, cause, agent, or basis. From, Merriam-Webster.com,

https://www.merriam-webster.com/dictionary/from (last visited June 22, 2022). It does not



                                                -7-
2022 IL App (2d) 220193


necessarily indicate residence or habitation. To wit, if a county board member were statutorily

permitted to reside outside of their elected district and did so, that board member would still be the

board member from that district.

¶ 22   Moreover, in the same act and article of the Counties Code, the legislature has recognized

that “from” alone does not imply residency. In section 2-4006.5(d) of the Counties Code (55 ILCS

5/2-4006.5(d) (West 2020)), the legislature uses the term “from and residing in” no less than five

times with relation to county commissioner districts. At the end of section 2-4006.5(d), the

legislature also specifies that “[e]ach commissioner must reside in the district that he or she

represents from the time that he or she files her nomination papers until his or her term expires.”

Thus, had the legislature intended to include residency requirements for board members in section

2-3003(1), it knew how to do so, but it chose not to. Accordingly, the plain language of section 2-

3003(1) does not require that board members reside in the district that they run in.

¶ 23   We also reject King’s argument that section 25-11 implies that a vacancy is created when

a board member ceases to reside in their district. The plain language is that a vacancy exists if a

county commissioner ceases to reside in the district they represent. Within the same paragraph as

its language about commissioners and vacancies, section 25-11 explicitly refers to members of the

county board twice and uses the phrase “county board or board of county commissioners” five

times. One such use of “county board or board of county commissioners” is in the sentence

immediately preceding the language about when a commissioner ceases to reside in a district. See

10 ILCS 5/25-11 (West 2020) (“In the case of a vacancy in a seat on a county board or board of

county commissioners which has been divided into district under section 2-3003 or 2-4006.5 of

the Counties Code ***.” (Emphasis added.)). Thus, throughout section 25-11, the legislature once

again demonstrated that it knew how to use language to distinguish two different ideas: it



                                                -8-
2022 IL App (2d) 220193


consistently referred to county boards and their members separately from county commissioners,

and it chose not to say that board members create a vacancy by ceasing to reside in a district.

¶ 24     Our analysis does not end here, however. King raises the hypothetical of a county board

member who moves to California and yet does not vacate their office. Contrary to King’s

argument, we have determined that such a situation is not addressed by section 2-3003(1) of the

Counties Code, nor is it addressed by section 25-11 of the Election Code. Instead, it is addressed

directly by section 25-2(4) of the Election Code (10 ILCS 5/25-2(4) (West 2020)), which both

parties fail to cite.

¶ 25     Section 25-2 provides for events on which an elective office becomes vacant, and section

25-2(4) provides that such events include an elected official “ceasing to be an inhabitant of the

State; or if the office is local, his or her ceasing to be an inhabitant of the district *** for which he

or she was elected.” (Emphasis added.) Id. “District” is defined by section 1-3 of the Election Code

(10 ILCS 5/1-3 (West 2020)), and it expressly includes “county board districts.” Moreover,

“inhabitant” is generally understood to be synonymous with “resident.” See inhabitant, Merriam-

Webster.com, https://www.merriam-webster.com/thesaurus/inhabitant (last visited June 22,

2022);        see       also       inhabit,      Merriam-Webster.com,            https://www.merriam-

webster.com/dictionary/inhabit (last visited June 22, 2022) (“to occupy as a place of settled

residence or habitat: live in”).

¶ 26     Thus, section 25-2(4) of the Election Code provides that if a county board member ceases

to reside in the district for which they were elected, whether by moving to California or simply

moving to another county board district, a vacancy occurs in that county board member’s office.

When such a vacancy occurs pursuant to section 25-2(4), section 25-11 of the Election Code (10

ILCS 5/25-11 (West 2020)) provides that the county board shall declare that the vacancy exists,



                                                  -9-
2022 IL App (2d) 220193


and the county board chair shall fill the vacancy by appointment with the advice and consent of

the county board. Section 25-11 further requires that when a county elects its board members by

districts apportioned pursuant to section 2-3003 of the Counties Code (55 ILCS 5/2-3003 (West

Supp. 2021)), the appointee to the county board must be a resident of the county board district.

¶ 27   We recognize that the plain language of section 25-2(4) Election Code does not explicitly

require that a candidate for county board reside in the district for which they seek election—only

that a vacancy occurs if an elected board member ceases to inhabit or reside in their district.

However, if we were to permit a candidate such as Sbarra to run for county office, she would

trigger a vacancy immediately upon assumption of that office. In other words, we would have

different qualifications for a county board candidate than a county board member.

¶ 28   Our supreme court has rejected such an outcome. In Goodman v. Ward, 241 Ill. 2d 398,

408-09 (2011), the court interpreted section 7-10 of the Election Code (10 ILCS 5/7-10 (West

2020)). Section 7-10 requires that a candidate support a nomination petition with a sworn statement

of candidacy “attesting that he or she ‘is qualified for the office specified.’ ” Goodman, 241 Ill. 2d

at 408 (quoting 10 ILCS 5/7-10 (West 2008)). The court interpreted section 7-10’s phrase “is

qualified for the office specified” to require that candidates “meet the qualifications for the office

they seek, including the residency requirement, at the time they submit the statement of candidacy

which must accompany their nominating papers.” Id. The court reasoned that the legislature used

present tense verbs in section 7-10, evincing an intent that candidates meet the qualifications for

office at the time they file a nomination petition. Id. at 408-09. It stated that “[n]o principle of

English grammar or statutory construction permits an interpretation of the law which would allow

candidates to defer meeting the qualifications of office until some later time.” Id. at 409.




                                                - 10 -
2022 IL App (2d) 220193


¶ 29   In further support, the court cited Cinkus, 228 Ill. 2d at 219, which had interpreted

“identical language” in section 10-5 of the Election Code (10 ILCS 5/10-5 (West 2006)) to the

language contemplated in section 7-10. Goodman, 241 Ill. 2d at 409. Specifically, the Cinkus court

examined the phrases “Each statement shall *** state that the candidate is qualified for the office

specified” and “I am legally qualified to hold such office.” Cinkus, 228 Ill. 2d at 219. The Cinkus

court reasoned that those statements supported that a candidate was asserting that they were

qualified for office at the time of submitting their nominating papers—not thereafter. Cinkus, 228

Ill. 2d at 219-20. We note that although Goodman involved the candidacy for a circuit judge,

section 7-10 applies to many different offices, including county board members elected from

districts. See 10 ILCS 5/7-10(a)-(k) (providing the number of signatures required on a nomination

petition for different offices, including county office, statewide office, congressional office,

municipal or township office, and judicial office).

¶ 30   Under Goodman’s interpretation of section 7-10 of the Election Code, Sbarra was required

to meet the qualifications for county board member from district 18 at the time she filed her

statement of candidacy. The only explicit qualifications for county board member in the Counties

Code are found in section 2-3015 (55 ILCS 2-3015 (West 2020)), which were that she be a legal

voter and a resident of the county for at least one year next preceding the election. There is no

dispute that Sbarra met those qualifications at the time she filed her statement of candidacy.

However, there is also no dispute that she was not a resident of county board district 18 at the time.

Therefore, if Sbarra were to win the general election for county board member from district 18, a

vacancy in her office would immediately occur pursuant to section 25-2(4) of the Election Code

(10 ILCS 5/25-2 (West 2020)), which is tantamount to a disqualification. Nor could she move into

district 18 after filing her statement of candidacy; such a move would contravene Goodman’s



                                                - 11 -
2022 IL App (2d) 220193


precedent that nominees must swear to their qualifications for their office sought at the time they

file their statement of candidacy.

¶ 31   At this juncture, we are mindful of our rules of statutory construction. Of particular

relevance here, we presume that the legislature did not intend an absurd result, we avoid

interpretations that render other statutory provisions meaningless, and we presume that the

legislature intended statutory enactments which relate to one subject to be consistent and

harmonious. Supra ¶ 14.

¶ 32   Applying these principles, we interpret section 2-3015 of the Counties Code (55 ILCS 5/2-

3015 (West 2020)) to include a conditional qualification: If a county elects its board members by

district, a person must also be a resident of the county board district for which they seek election

at the time that person files their statement of candidacy.

¶ 33   This interpretation avoids the absurd result where a candidate is eligible to run for office

but not to hold office—a result our supreme court rejected in Goodman. Furthermore, our

interpretation does not render any statutory provision meaningless. The qualifications in section

2-3015 retain meaning: To be eligible for the office of county board member, the person must still

be a legal voter and a resident of the county for at least one year next preceding the election. The

county residency requirement is not redundant with a district residency requirement, because

counties do not have to elect board members by district. In fact, a county will be required to elect

board members at large if the county fails to file an apportionment plan with the county clerk. 55

ILCS 5/2-3006 (West 2020).

¶ 34   Our interpretation of section 2-3105 also harmonizes with the relevant provisions of the

Election Code. For one, our interpretation aligns with the plain language of section 25-2 of the

Election Code (10 ILCS 5/25-2 (West 2020)) and our supreme court’s interpretation of section 7-



                                               - 12 -
2022 IL App (2d) 220193


10 of the Election Code (10 ILCS 5/7-10 (West 2020)), in that a candidate will have the same

residency requirement to run for office as to hold office. Moreover, our interpretation is consistent

with section 25-11 of the Election Code (10 ILCS 5/25-11 (West 2020)), in that both appointed

and elected county board members from counties divided into districts must reside in the district

they are appointed or elected from.

¶ 35   Under our interpretation of section 2-3015, Sbarra did not meet the eligibility requirements

to run for county board member from district 18 in the general primary election. Lake County is a

county with population less than three million and is divided into districts, and Sbarra admits she

did not reside in district 18 at the time she filed her statement of candidacy. In reaching this

determination, we do not answer whether section 2-3015’s one-year residency requirement should

apply to residency in the district. Our decision rests on our determination that Sbarra did not reside

in district 18 at the time she filed her nomination papers.

¶ 36                                    III. CONCLUSION

¶ 37   For the reasons stated, we reverse the judgment of the circuit court of Lake County and

affirm the decision of the Lake County Electoral Board.

¶ 38   Circuit court judgment reversed; board decision affirmed.




                                                - 13 -